Citation Nr: 1035329	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1980 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a April 2006 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was forwarded to the Board from the 
Portland, Oregon RO.  

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in August 2010.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his gastroesophageal reflux disease 
(GERD) and sleep apnea are related to his military service.  Post 
service medical records show that the Veteran has periodically 
sought treatment for both GERD and sleep apnea and has received 
diagnoses for GERD and obstructive sleep apnea.  

The Veteran testified in his August 2010 Board hearing that he 
experienced a burning pain in his esophagus, and he would wake up 
in the middle of the night with acid in the back of his mouth and 
throat during service.  He reported that he took over the counter 
medication until he first sought treatment for his symptoms of 
GERD in February 2004.  Furthermore, he stated that he had been 
experiencing those symptoms for a few years before that time.  
The Veteran has provided private treatment records which document 
consistent treatment for GERD since February 2006.  

The Veteran and his wife has testified that he has experienced 
sleep apnea symptoms of snoring, cessation of breathing during 
the night, daytime sleepiness, headaches, and  difficulty of 
sleeping through the night during his time of service and 
continually since that time.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  
However, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the 
symptoms of GERD and sleep apnea that the Veteran and his wife 
have testified to during service and since service are 
observations which they are competent to make, and the Board 
finds that the necessity for a VA examination is shown for the 
proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A 
(West 2002).  These issues must be remanded in order to schedule 
the Veteran for VA examinations to determine whether his 
currently diagnosed GERD and sleep apnea were caused or 
aggravated by his military service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate 
development to obtain copies of all 
outstanding records of treatment received by 
the Veteran for the disabilities at issue 
from VA and non-VA medical providers.

2.  The Veteran should be scheduled for VA 
examinations to determine:

a.) Whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran's GERD had its onset during service 
or is related to service.

b.) Whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran has sleep apnea which had its onset 
during service or is related to service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder, to include a copy of this 
Remand, must be made available to the 
physicians for review of the case.  The 
physician should also request a complete 
history from the Veteran.  A notation to the 
effect that the record review and history 
took place should be included in the report 
of the examiner

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4. After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


